                Case 1:19-cr-01996-KWR Document 11 Filed 07/15/19 Page 1 of 1



                                     CLERK’S MINUTE SHEET
                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                Before the Honorable B. Paul Briones

                                                Arraignment

Case Number:       19-1996 MV                       UNITED STATES vs. TIZNADO

Hearing Date:      7/15/2019                        Time In and Out:           9:47 am – 9:54 am

Clerk:             K. Dapson                        Courtroom:                 Rio Grande

Defendant:         Ronnie Tiznado                   Defendant’s Counsel:       Wayne Baker

AUSA               Jonathan Gerson                  Pretrial/Probation:          A. Galaz

Interpreter:
PROCEEDINGS
☐      Defendant sworn

☐      First Appearance by Defendant

☒      Defendant received a copy of charging document

☒      Defendant questioned re: time to consult with attorney regarding penalties

☒      Defendant waives reading of Indictment

☒      Defendant enters a Not Guilty plea

☒      Motions due by: August 5, 2019

☒      Discovery Order electronically entered        ☐   Discovery Order previously entered

☒      Case assigned to: Judge Vazquez

☒      Trial will be scheduled by presiding judge    ☐   Trial currently set
Custody Status
☐      Defendant waives detention hearing

☐      Defendant
       Conditions of release previously imposed
☒
       remain in effect
Other
☐
